--------------------------------------------------------------------------------

SUPPLEMENTAL EMPLOYMENT AGREEMENT


This Supplemental Employment Agreement ("Agreement") is made as this 12 of
August, 2016 by and between Providence and Worcester Railroad Company ("P&W")
and Charles D. Rennick ("Executive").


WHEREAS, Executive is the Secretary and General Counsel of the P&W; and


WHEREAS, P&W is a Railroad Retirement Act Taxpayer; and


WHEREAS, P&W wishes to retain Executive for future services for P&W should his
employment as Secretary and General Counsel be terminated on or before May 31,
2017; and


WHEREAS, Executive has agreed to be retained subject to the terms and provisions
of this Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, P&W and Executive hereby agree as follows:


1.
Employment. Executive agrees that if his employment as Secretary and General
Counsel of P&W is terminated on or before May 31, 2017 (the "Contract
Termination Date"), Executive agrees to provide such reasonable services as may
be requested of him, from time to time, by the President and/or General Counsel
of P&W subject to the terms and conditions hereof.



2.
Duties. Executive will have no regular duties, except as may be specifically
requested.



3.
Employment Term. The term of this Agreement shall begin on the first business
day following the termination of Executive's employment as Secretary and General
Counsel (the "Start Date") and shall continue thereafter until the earlier of
(a) the date on which Executive becomes employed by an entity which is a RR
Retirement Taxpayer, or (b) the Contract Termination Date.



4.
Compensation and Benefits.



a.
Salary. In consideration of Executive's agreement to provide services as may be
requested from time to time, P&W will pay Executive the sum of Two Hundred
Dollars ($200) per calendar month, subject to appropriate withholding, including
withholding for Railroad Retirement benefits, such salary to be paid to
Executive in periodic installments determined by P&W. Executive agrees to
provide one (1) day per month of service, which shall be the first business day
of each calendar month unless the parties otherwise agree. Should specific
services or duties be requested by P&W from time to time in excess of one (1)
day per month, the parties hereto shall negotiate and determine the terms of
compensation therefor in advance of such services being rendered.



1

--------------------------------------------------------------------------------

b.
Benefits. Executive will not receive any employment benefits of any type or
nature, including, without limitation, vacation pay, sick pay, health benefits,
participation in any 401(k), profit sharing or bonus plan.



5.
Termination of Employment. This Agreement may be terminated by P&W upon (A) the
Executive's death or (B) for "Cause" (defined as (i) a material breach by the
Executive of his obligations under this Agreement (other than as a result of
incapacity due to physical or mental illness) which is demonstrably willful and
deliberate on the Executive's part, which is committed in bad faith or without
reasonable belief that such breach is in the best interest of the Railroad and
which is not remedied in a reasonable period of time after receipt of notice
from the P&W specifying such breach; (ii) the conviction of the Executive for
fraud, embezzlement, theft or other act constituting a felony, including a plea
of guilty or nolo contendere plea; (iii)insubordination or the willful engaging
by the Executive in gross misconduct or the willful violation of P&W policy
which results in material and demonstrable injury to the P&W; or (iv) a material
act of dishonesty or breach of trust on the part of the Executive resulting or
intending to result directly or indirectly in material gain or enrichment at the
expense of the P&W.



6.
Confidential Information. To the extent that Executive receives any confidential
information of P&W, no such information will at any time be disclosed by
Executive to others and such information shall not be used, copied or permitted
to be copied or used except as specifically directed by P&W.



7.
Dispute Resolution. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration in Worcester,
Massachusetts by an arbitrator selected by P&W from a panel of arbitrators
maintained by the American Arbitration Association. Judgment upon any award may
be entered in any court of competent jurisdiction.



8.
Assignment. This Agreement is binding upon, and inures to the benefit of, the
parties and their respective successors and assigns.



9.
Governing Law. This is a Massachusetts contract and shall be construed and
governed in all respects by the laws of the Commonwealth of Massachusetts.



10.
Other Agreements. This Agreement shall have no effect upon and shall not impair
the enforceability of any compensation or benefit arrangements or agreements by
and between the parties hereto including, but not limited to, that certain (i)
Senior Executive Change In Control Severance Agreement by and between P&W and
Executive dated May 11, 2015, (ii) Restricted Stock Unit Award Agreement by and
between P&W and Executive dated January 18, 2016, and (iii) Non-Qualified Stock
Option Agreement by and between P&W and Executive dated January 18, 2016
("Compensatory Agreements"). For the purposes of clarity and the avoidance of
doubt, Executive and P&W agree that upon termination of Executive's employment
as Secretary and General Counsel of P&W, Executive shall be entitled to receive
all of the payments set forth at the times therein provided pursuant to said
Compensatory Agreements.



2

--------------------------------------------------------------------------------

11.
Modifications. This Agreement may not be modified or amended except by a writing
signed by all the parties hereto.



12.
Notice. Any notice or other communication provided for by this Agreement shall
be sufficient if in writing and mailed by regular mail, postage prepaid, to the
addressee at the last address known to sender. In the case of P&W, such notice
shall be in writing and shall be given to the President and General Counsel.



IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
P&W and by Executive, as of the date first above written.





 
PROVIDENCE AND WORCESTER RAILROAD
 
COMPANY
         
By: /s/ P. Scott Conti
 
P. Scott Conti
 
President and Chief Operating Officer
         
EXECUTIVE
         
/s/ Charles D. Rennick
 
Charles D. Rennick


 

--------------------------------------------------------------------------------

3